                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANE M. ADAMS,
     Plaintiff,

          v.                                          CIVIL ACTION NO. 20-CV-1241

U.S. POST OFFICE
GERMANTOWN BRANCH, et aL,
      Defendants.

                                        MEMORANDUM

PRATTER,J.

          This matter comes before the Court by way of a Complaint (ECF No. 2), brought by

Plaintiff Diane M. Adams, proceeding pro se. Also, before the Court is Ms. Adams' s Motion to

Proceed In Forma Pauperis (ECF No. 1). Because it appears that Ms. Adams is unable to afford

to pay the filing fee, the Court will grant her leave to proceed informa pauperis. For the

following reasons, Ms. Adams's claims against the named Defendants will be dismissed with

prejudice, the Complaint will be dismissed without prejudice for lack of subject matter

jurisdiction, and Ms. Adams will be granted leave to file an amended complaint.

I.        FACTUAL ALLEGATONS 1

          According to the Complaint, on August 30, 2019, a truck allegedly belonging to the

United States Postal Service and driven by Defendant Christian Butler struck the patio of Ms.

Adams's residence in the course of an accident resulting from Defendant Butler's efforts to avoid

a collision with a nearby car. (ECF No. 2 at 3.) 2 The collision damaged the patio fence, Ms.


1
     The facts set forth in this Memorandum are taken from Ms. Adams' s Complaint.

2
     The Court adopts the pagination assigned by the CM/ECF docketing system.
Adam.s's chairs, and her grill. (Id) Attached to the Complaint are a Commonwealth of

Pennsylvania Crash Report, (id. at 6-11), detailing facts related to the accident, what appears to

be an estimate from McLean Welding in the amount of$1400.00 for the manufacture and

installation of a wrought iron fence at Ms. Adam.s's address (id at 12), and what appears to be a

page printed from the internet depicting a charcoal grill with a purchase price of $197.00 (Id at

13.)

        Ms. Adams requests compensation for the damage to her fence, grill, two chairs, and

patio ledge. (Id at 4.)

II.     STANDARD OF REVIEW

        The Court will grant Ms. Adams leave to proceed in forma pauperis because it appears

that she is incapable of paying the fees to commence this civil action. 3 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if, among other things, it fails to

state a claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by

the same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

12(b)(6), see Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the

Court to determine whether the complaint contains "sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)




3
    According to her Motion, Ms. Adams was employed by the United States Postal Service
 between 1993 and 2000, and during that time, her gross monthly pay was $38,000. (ECF No. 1
 at 2.) She further alleges that her current monthly income includes $12,500 in retirement
 benefits and $13,000 in compensation from the Veterans' Administration. (Id.) This would
 generate annual income of $306,000. Ms. Adams reports assets including $240 in a checking
 account and a home valued at $160,000. She alleges that she is on a fixed income. (Id. at 5.)
Upon review of her Motion, the Court concludes that Ms. Adams has substituted annual income
 figures for the monthly figures requested by the form, such that her annual income, rather than
her monthly income, is $25,500. Based upon the Court's reading of Ms. Adam.s's Motion, in
forma pauperis status is warranted.
                                                  2
(quotations omitted). Conclusory allegations do not suffice. Id Furthermore, "[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action." Fed. R. Civ. P. 12(h)(3). As Ms. Adams is proceeding prose, the Court construes her

allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Construing the Complaint liberally, the Court understands Ms. Adams to be pursuing a

claim under the Federal Tort Claims Act ("FTCA"), see 28 U.S.C. §§ 2671, et seq. in an effort to

recover compensatory damages based on the damage to her personal property resulting from the

August 30, 2019 accident. The FTCA partially waives the federal government's sovereign

immunity to allow liability for the torts of federal employees acting within the scope of their

employment "under circumstances where the United States, if a private person, would be liable

to the claimant in accordance with the law of the place where the act or omission occurred." 28

U.S.C. § 1346(b)(l). The FTCA authorizes suits against the United States for damages "for

injury or loss of property, or personal injury or death caused by the negligent or wrongful act or

omission of any employee of the Government while acting within the scope of his office or

employment[.]" 28 U.S.C. § 1346(b)(l).

       However, "the only proper party to a claim under the FTCA is the United States." See

Maloufv. Turner, 814 F. Supp. 2d 454,462 (D.N.J. 2011) (dismissing several defendants,

including the Bureau of Prisons, from plaintiffs FTCA claim); see also CNA v. United States,

535 F.3d 132, 138 n. 2 (3d Cir.2008) ("The Government is the only proper defendant in a case

brought under the FTCA."). Here, Ms. Adams names as Defendants the United States Post

Office - Germantown Branch and Postal Driver Christian Butler. Because these are not the

proper defendants in this case, Ms. Adams' s claims against them are dismissed.



                                                 3
       Moreover, and significantly, under the FTCA "[a] tort claim against the United States

shall be forever barred unless it is presented in writing to the appropriate Federal Agency within

two years after such claim accrues or unless action is begun within six months after the date of

mailing, by certified or registered mail, of notice of final denial of the claim by the agency to

which it was presented." 28 U.S.C. § 2401(b); see Shelton v. Bledsoe, 775 F.3d 554,569 (3d

Cir. 2015) ("No claim can be brought under the FTCA unless the plaintiff first presents the claim

to the appropriate federal agency and the agency renders a final decision on the claim."); see also

Burrell v. Loungo, 750 F. App'x 149, 154 (3d Cir. 2018) (stating that "[u]nder 28 U.S.C. §

2675(a), a plaintiff may not bring a claim under the FTCA unless he 'first presents the claim to

the appropriate federal agency and the agency renders a final decision on the claim."') (quoting

Shelton, 775 F.3d at 569). This requirement is ''jurisdictional and cannot be waived." Shelton,

775 F.3d at 569. Therefore, a plaintiff"must ... plead administrative exhaustion in an FTCA

case." Colbert v. US. Postal Serv., 831 F. Supp. 2d 240, 243 (D.D.C. 2011).

       Here, the Complaint is silent on the issue of exhaustion. (See ECF No. 2.) Accordingly,

at this time, the Court cannot determine whether Ms. Adams has exhausted her FTCA claim

against the United States based on the accident involving Postal Worker Christian Butler.

Therefore, Ms. Adams's FTCA claim will be dismissed for lack of subject matter jurisdiction.

However, in light of Ms. Adams' s pro se status, the Court will grant her leave to file an amended

complaint in the event she can allege facts establishing that she has exhausted her claim at the

agency level as required.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Ms. Adams leave to proceed informa

pauperis, dismiss with prejudice her claims against United States Post Office - Germantown



                                                  4
Branch and Postal Driver Christian Butler, and dismiss her Complaint without prejudice for lack

of subject matter jurisdiction based on her failure to allege sufficient facts to invoke the Court's

jurisdiction under the FTCA. Ms. Adams is granted leave to file an amended complaint within

thirty (30) days in the event she can allege facts to cure the defects discussed above. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). See also Priovolos v. F.B.l,

632 F. App'x. 58, 60 (3d Cir. 2015) (per curiam) (failure to name United States as a defendant in

FTCA action can be remedied by filing an amended complaint). An appropriate Order follows.



                                              BY THE COURT:



                                              G
                                                                 ~




                                                  5
